Case 0:19-cv-62495-RNS Document 6 Entered on FLSD Docket 10/30/2019 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 0:19-cv-62495-RNS



  ADRIANA HILL, individually and on
  behalf of all others similarly situated,
                         Plaintiff,
                 v.
  DOLLS KILL, INC.,
                         Defendant.

      DEFENDANT’S UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO
                  RESPOND TO PLAINTIFF’S COMPLAINT

         Defendant Dolls Kill, Inc. (“Dolls Kill”) respectfully moves pursuant to Fed. R. Civ. P.

 6(b) and S.D. Fla. L.R. 7.1(A)(1)(j) for an enlargement of time of twenty-one (21) days, through

 November 27, 2019, within which to file its response to Plaintiff’s Complaint, for good cause and

 as described in detail below:

         1.      Plaintiff commenced this action on October 7, 2019, with the filing of her

 Complaint. ECF No. 1.

         2.      This is a putative class action suit under the Telephone Consumer Protection Act

 (“TCPA”), in which Plaintiff alleges that she received text messages without her consent, and

 despite her phone number being listed on the national “do not call” registry. ECF No. 1 at 2-3.

         3.      On October 16, 2019, Dolls Kill was served with a summons and the original

 Complaint.

         4.      Accordingly, Dolls Kill’s response to the Complaint is currently due November 6,

 2019.
Case 0:19-cv-62495-RNS Document 6 Entered on FLSD Docket 10/30/2019 Page 2 of 5



          5.     Since the filing of the Complaint, Defendant’s primary outside counsel for this

 matter (Latham & Watkins LLP) has provided Plaintiff’s counsel with informal discovery that

 Defendant contends establishes both that Plaintiff provided prior express written consent to receive

 the text messages alleged in the Complaint (a complete defense to her TCPA claims, see 47 U.S.C.

 § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(f)14(i)) and that Plaintiff has agreed to Terms and

 Conditions that contain an arbitration clause that requires arbitration of this dispute on an

 individual, non-class basis. Notwithstanding that informal discovery, Plaintiff’s counsel disputes

 that Plaintiff is under an obligation to arbitrate and has refused to dismiss this suit.

          6.     In order to avoid any arguable waiver of Dolls Kill’s right to arbitrate, Dolls Kill

 intends to file a motion to compel arbitration at the outset of this litigation in lieu of answering or

 otherwise responding to the Complaint. Preparing that motion will require obtaining a declaration

 from a third-party vendor involved in the text messages, among other potentially time consuming

 tasks.

          7.     Dolls Kill does not have any physical presence in Florida, and it has taken several

 weeks for Dolls Kill to affiliate with undersigned local counsel. Undersigned counsel will soon

 file pro hac vice motions for Defendant’s additional counsel from Latham & Watkins.

          8.     The primary attorney at Latham & Watkins handling this matter, Andrew D. Prins,

 has a long-planned international family vacation planned for November 2-November 11, and will

 have limited ability to work on this matter during that time.

          9.     Plaintiff does not oppose the relief sought in this motion.

          10.    For all of the foregoing reasons, it is respectfully submitted that there is “good

 cause” under S.D. Fla. L.R. 7.1(A)(1)(j) for an extension of the deadline for Dolls Kill to respond

 to Plaintiff’s Complaint until November 27, 2019.



                                                    2
Case 0:19-cv-62495-RNS Document 6 Entered on FLSD Docket 10/30/2019 Page 3 of 5



        11.     Pursuant to S.D. Fla. L.R. 7.1(A)(2) and the Southern District’s CM/ECF filing

 procedures, a proposed Order is attached to this Motion and has been electronically submitted to

 the Court in Word format.

        WHEREFORE, Defendant Dolls Kill, Inc. respectfully requests that the Court grant an

 enlargement of time of twenty-one (21) days, through November 27, 2019, within which to file its

 response to Plaintiff’s Complaint.



 Dated: October 30, 2019                            Respectfully submitted,

                                                    By:     s/ Jonathan L. Williams

                                                    Jonathan L. Williams
                                                    Florida Bar No. 117574
                                                    LASH & GOLDBERG LLP
                                                    100 Southeast 2nd Street
                                                    Suite 1200
                                                    Miami, FL 33131-2158
                                                    jwilliams@lashgoldberg.com
                                                    Telephone: 305-347-4040
                                                    Facsimile: 305-347-4050

                                                    Matthew A. Brill (pro hac vice application
                                                    forthcoming)
                                                    Andrew D. Prins (pro hac vice application
                                                    forthcoming)
                                                    Nicholas L. Schlossman (pro hac vice
                                                    application forthcoming)
                                                    LATHAM & WATKINS LLP
                                                    555 Eleventh Street, NW
                                                    Suite 1000
                                                    Washington, DC 20004
                                                    Matthew.Brill@lw.com
                                                    Andrew.Prins@lw.com
                                                    Nicholas.Schlossman@lw.com
                                                    Telephone: (202) 637-2200
                                                    Facsimile: (202) 637-2201

                                                    Counsel for Defendant Dolls Kill, Inc.



                                                3
Case 0:19-cv-62495-RNS Document 6 Entered on FLSD Docket 10/30/2019 Page 4 of 5



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of October, 2019, I electronically filed the

 foregoing document with the Clerk of the Court using the CM/ECF system, which sent a Notice

 of Electronic Filing by e-mail to all counsel of record listed on the attached service list.

                                                By:     s/ Jonathan L. Williams
                                                        Jonathan L. Williams




                                                   4
Case 0:19-cv-62495-RNS Document 6 Entered on FLSD Docket 10/30/2019 Page 5 of 5



                                        Service List

  Counsel for Plaintiff:

  JIBRAEL S. HINDI, ESQ.
  Florida Bar No.: 118259
  E-mail: jibrael@jibraellaw.com
  THOMAS J. PATTI, ESQ.
  Florida Bar No.: 118377
  E-mail: tom@jibraellaw.com
  The Law Offices of Jibrael S. Hindi
  110 SE 6th Street, Suite 1744
  Fort Lauderdale, Florida 33301
  Phone: 954-907-1136
  Fax: 855-529-9540




                                             5
